Citation Nr: 1427896	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  09-21 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant & his mother


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active service from April 1984 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Houston, Texas, that, in pertinent part, denied service connection for a low back disorder.

In May 2010, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO. A transcript of that hearing has been associated with his claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

This matter was previously before the Board in April 2011 and January 2012 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105   (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In addition to the paper claims file, there are Virtual VA and Veterans Benefits 
Management System (VBMS) paperless claims files associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

Chronic disability of the low back did not have its clinical onset in service, arthritis of the back was not manifested within one year of separation from service, and a low back disorder is not otherwise related to active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a low back disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

In view of the Board's favorable decision in April 2011 to reopen the claim for service connection for a low back disorder, further assistance is unnecessary to aid the Veteran in substantiating the claim. 

In addition, in a January 2008 notice letter, the RO notified the Veteran of the evidence needed to substantiate the underlying claim of service connection for a low back disorder.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the January 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 472 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained the Veteran's service treatment records and all of the identified post-service VA treatment records.  

In January 2012, the Board remanded the Veteran's claim to obtain private treatment records from the Kelsey Seybold Clinic as well as Worker's Compensation records in relation to his falls in 1992 and 1993.  In January 2012, VA asked the Veteran to complete, VA Forms 21-4142, Authorization and Consent to Release Information, for Kelsey Seybold Clinic and Worker's Compensation, so that they could obtain treatment information.  The Veteran was also advised that he could submit the records himself.  To date, the Veteran has not submitted any private treatment records or authorizations for release of medical records regarding treatment or a diagnosis relating to a low back disability or Worker's Compensation.  The Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A(b); See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street"); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records). 

The duty to assist also includes obtaining a medical examination/opinion when such is necessary to make a decision on the claim, as defined by law.  A VA examination with respect to the issue on appeal was conducted in June 2011, and a VA medical opinion was also obtained at this examination. 38 C.F.R. § 3.159(c)(4). The Board finds that the VA examination and medical opinion obtained in this case are adequate, as they were predicated on a review of the Veteran's medical records, an interview of the Veteran and a discussion of his medical history. The medical opinion considers all of the pertinent evidence of record, to include statements given by the Veteran at the time of the VA examination, and provides a complete rationale for the opinions stated.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. 

The appeal is thus ready to be considered on the merits.

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.
The Veteran contends that he injured his low back in service when he fell off an A-frame in boot camp, injuring his back as well as an injury from repelling.  He has reported that he has had low back pain on and off since service.  See June 2011 VA examination and May 2010 Travel Board hearing transcript.  However, he also has reported that on two separate occasions in 1992 or 1993, he fell off telephone poles injuring his back after service.  Another time, he was picking up some heavy equipment and injured his back again. 

The available service treatment records reflect that the Veteran was treated for abdominal and low back pain after lifting.  He was diagnosed with latissimus dorsi strain.  At the March 1988 separation examination, the clinical evaluation of the spine, other musculoskeletal system was shown to be normal, and the Veteran denied a history of recurrent back pain.

The Board finds that the weight of the evidence demonstrates that during the Veteran's service, there was no combination of manifestations sufficient to identify a low back disability so as to establish chronicity of such claimed disorder during service.  38 C.F.R. § 3.303(b).  The service treatment records reflect that the Veteran had a latissimus dorsi strain.  Although the records reflect that the Veteran experienced pain in his low back, the only mention of his back in subsequent treatment records is regarding complaints of a skin rash on his back in April 1986.  The records show that the Veteran sought treatment for various injuries and ailments, however, there are no more documented complaints regarding his low back.  

The Board acknowledges that in January 2008, the Veteran submitted a statement from D.S., a fellow service member who went to boot camp with the Veteran.  D.S. reported that during training the Veteran fell from an A-frame during the obstacle course and was held out of training for a week.  D.S. reported that the Veteran has had problem after problem with his back since that time.  Here, even considering that the Veteran fell of an A-frame during an obstacle course, as previously discussed above, at the March 1988 separation examination, the clinical evaluation of the spine, other musculoskeletal system was shown to be normal and the Veteran denied a history of recurrent back pain.  Based on a review of the record, there was no actual clinical finding of a chronic low back disorder during the Veteran's period of service.  Thus, while the Veteran was treated for latissimus dorsi strain, the remainder of these records was absent a diagnosis of a chronic low back disorder as a result of this injury or from allegedly falling off of an A-frame or repelling.

As chronicity in service has not been established, a showing of continuity of symptoms after discharge is required to support the Veteran's claim for service connection for a low back disorder. 38 C.F.R. § 3.303(b).  With regard to the continuity of post-service symptomatology, a review of the record reflects that many years elapsed following service before the Veteran was treated for his low back disorder.  The first post-service medical evidence of record referencing the Veteran's complaints of low back pain for the past three weeks are VA Urgent Care Clinic notes dated in November 2000.  It was not until September 2001 that he reported that he injured his back in 1984 and has had intermittent problems since that time.  In April 2008, he underwent a lumbar laminectomy for decompression.  A July 2008 VA Physical Medicine Rehabilitation Consult, noted a history of low back pain secondary to a fall and a history of lifting heavy objects while in the Marine Corps.  During his June 2011 VA examination, he also reported that on two separate occasions in 1992 or 1993, he fell off of telephone poles and injured his back (he was a fiber optic technician and installed and maintained telephone and computer systems).  Another time, he was picking up some heavy equipment and injured his back again.  Also, during the June 2011 VA examination, the examiner noted that he Veteran did not seek treatment for his back after service until he fell off the telephone poles on two separate occasions in 1992 and 1992.  

Based on his discussion with, as well as his evaluation of, the Veteran, and review of the service and post service treatment records, including January 2011 X-ray and August 2010 magnetic resonance imaging (MRI) results, the VA examiner diagnosed the Veteran with status post hemilaminectomy on the left with residual scar tissue around the L5 never root consistent with intermittent radicular leg symptoms.  According to the examiner, there was no evidence of a chronic ongoing condition associated with the Veteran's active service.  The examiner indicated that while the Veteran had complaints of abdominal and low back pain after lifting and was diagnosed with muscle spasms in April 1986, there were no other entries in the service treatment records regarding his lower back condition, specifically falling form an A-frame.  The examiner also reported that the Veteran's discharge history and physical were negative for a back condition.  The examiner noted that the Veteran did not file his original back claim until 2002.  The examiner acknowledged that a September 2001 VA treatment record included a history of a back injury in 1984 as well as the Veteran's reports of having intermittent problems since then.  However, the examiner stated that there were no private records from Kelsey Seybold Clinic, where the Veteran claimed he was seen and treated for two separate falls from telephone poles and had a third incident where he had acute back pain form picking up heavy equipment.  The examiner opined that based on all of the information available, the Veteran's current low back disorder was less likely as not in any was associated with his active service.  The examiner added that in fact, if the Veteran had a significant injury in boot camp, he would have been seen and treated on a more regular basis while in active duty.  He was in boot camp in 1984 and was in the service until 1988 with no further complaints regarding his lower back.  The examiner noted that the Veteran had three separate worker's compensation injuries to his back; however, none of these records were available for review.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a low back disorder.  First, there is no evidence of arthritis or degenerative changes of the low back within the first post-service year after the Veteran's discharge from service in March 1988, nor has the Veteran so contended.  As such, service connection on a presumptive basis is not warranted for this disability.

With respect to direct service connection, the competent medical evidence of record does not relate the Veteran's low back disability to his service.  Indeed, in the June 2011 VA medical opinion, the VA examiner acknowledged the in-service notations reflecting the Veteran's complaint of low back pain, and considered the Veteran's reports of falling off an A-frame in service.  In his medical opinion, the examiner essentially did not equate the documented findings or the alleged in-service fall injury with the current diagnosis of status post hemilaminectomy on the left with residual scar tissue around the L5 never root consistent with intermittent radicular leg symptoms.  The examiner also took note of the post-service evidence of record which reflected three separate back injuries, many years after service.  According to the examiner, there was no evidence of a chronic ongoing condition associated with the Veteran's military service, the Veteran's discharge history and physical were negative for a back condition; if the Veteran had a significant injury in boot camp, he would have been seen and treated on a more regular basis while in active duty; and he did not seek any post service back treatment until the 1992 and 1993 injuries.  The examiner opined that it was certainly less likely as not that the Veteran's current back condition was associated with his military service, specifically a fall off an A-frame in basic training.  This medical opinion is considered probative as it was definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish their probative weight. 

Even if the Veteran and D.S.'s contentions could be read as claiming continuity of symptomatology since service, the statements are not persuasive because the assertions are not supported by the contemporaneous evidence of record.  In addition, the Veteran has reported several post-service injuries to his low back.  During his June 2011 VA examination, he reported that he was treated at the Kelsey Seybold Clinic after two separate falls from telephone poles and an incident where he had acute back pain from picking up heavy equipment; however, when asked to either complete the authorization and consent forms so that VA may obtain these records and any Worker's Compensation records or to submit such records himself, the Veteran did not respond.  The VA examiner reported that there were no private records from Kelsey Seybold Clinic and provided an opinion based on all of the information available.  As such, his claim of continuous low back problems since service is not credible. 

Finally, the evidence does not show that the Veteran sought treatment for low back condition immediately following his period of service or for many years thereafter. Indeed, the earliest post-service evidence of record reflecting complaints of low back trouble are dated in November 2000, approximately 12 years after his separation from service.  It was not until his June 2011 VA examination, that the Veteran reported work-related back injuries in 1992 and 1993.  In the absence of any objective evidence to support complaints of continuity of symptomatology in the passing years since service, the initial demonstration of the disability at issue twelve years after service, is too remote from service to be reasonably related to service and diminishes the reliability of the Veteran's current recollections.  Maxson v. Gober, 230 F.3d 1130 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).  Therefore, service connection based on continuity of symptomatology is not warranted. 38 C.F.R. § 3.303(b). 

The Board acknowledges the Veteran's belief that his low back disorder is related to his in-service injury.  Although the Veteran is competent to describe symptoms of a low back disorder, he is not competent to comment on the etiology of such disorder.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of etiology, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr v. Nicholson, 21 Vet. App. 303, 309 (2007), Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  The Veteran is competent to report symptoms of low back pain because such actions come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran is not competent to opine on the question of etiology and, therefore, his statements asserting a relationship between a current low back disorder and service do not constitute competent medical evidence on which the Board can make a service connection determination. 

In light of the foregoing, the Board finds the evidence against the Veteran's claim for service connection for a low back disorder to be more persuasive than the evidence in favor of the claim.  While the Board sympathizes with his complaints, without evidence of sufficient probative value to support a relationship between his low back disorder and service, there is a lack of persuasive medical evidence to support his claim.  The service treatment records are clear for a chronic disease with an onset in service; there is at minimum a 12 year gap without any objective clinical evidence to support an assertion of continuing symptomatology; there are reports of three post service low back injuries beginning in 1992; and the persuasive objective medical evidence of record does not relate the current right low back to service.  The preponderance of the evidence is against the claim, the benefit of the doubt provision does not apply, and service connection for the low back disorder is not warranted. 


ORDER

Service connection for a low back disorder is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


